           Case 1:20-cv-02157-JMF Document 77 Filed 07/26/21 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
---------------------------------------------------------------------- X
                                                                       :
WILMINGTON TRUST, NATIONAL ASSOCIATION, :
as Trustee for the Benefit of the Registered Holders of                :
Benchmark 2018-B5 Mortgage Trust, Commercial                           :
Mortgage Pass-Through Certificates, Series 2018-B5,                    :     20-CV-2157 (JMF)
acting by and through Midland Loan Services, a Division :
of PNC Bank, National Association, as Special Servicer :                          ORDER
under the Pooling and Servicing Agreement dated as of :
August 1, 2018,                                                        :
                                                                       :
                                    Plaintiff,                         :
                                                                       :
                  -v-                                                  :
                                                                       :
115 OWNER LLC, et al.,                                                 :
                                                                       :
                                      Defendants.                      :
                                                                       :
---------------------------------------------------------------------- X

JESSE M. FURMAN, United States District Judge:

        The parties shall appear for a status conference on July 28, 2021 at 3:30 p.m. to discuss,
among other thing, whether there is anything the Court can do to facilitate settlement of the
dispute. The conference scheduled will be held remotely by telephone in accordance with Rule
2(B) of the Court’s Individual Rules and Practices in Civil Cases, available at https://nysd.
uscourts.gov/hon-jesse-m-furman. The parties should join the conference by calling the Court’s
dedicated conference line at (888) 363-4749 and using access code 542-1540, followed by the
pound (#) key. (Members of the public and press may also attend using the same dial-in
information; they will not be allowed to speak during the conference.) Counsel should review
and comply with the rules regarding teleconferences in the Court’s Individual Rules and
Practices, including Rule 2(B)(i), which requires the parties, no later than 24 hours before the
conference, to send a joint email to the Court with a list of counsel who may speak during the
teleconference and the telephone numbers from which counsel expect to join the call.

        SO ORDERED.

Dated: July 26, 2021                                       __________________________________
       New York, New York                                           JESSE M. FURMAN
                                                                  United States District Judge
